PER CURIAM.
We have reviewed the briefs and record on appeal and heard oral argument. On the basis thereof, we are of the opinion that no reversible error has been made to clearly appear. The final judgment finding for the defendants is affirmed except to the extent as hereinafter modified. Inasmuch as the record reflects that the real property which was the res of the action for specific performance was conveyed to a third party, this cause is remanded to the trial court for a determination as to whether a decree of *427specific performance can be rendered in light of such conveyance. 29A Fla.Jur. Specific Performance § 51. Should the trial court find that it is impossible to grant the equitable relief requested then in that event the trial court shall be authorized to conduct an evidentiary hearing for the purpose of ascertaining and awarding damages incidental to the main relief sought. See Miller v. Rolfe, Fla.App.1957, 97 So.2d 132.
Affirmed, as modified and remanded with instructions.
WALDEN, CROSS and MAGER, JJ., concur.